Dismissed and Opinion Filed November 24, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00558-CV

                             ROSALIND KELLY, Appellant
                                         V.
                     RICARDO MEJIA D/B/A E & R TRUCKING, Appellee

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-09-08584

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By postcard dated August 6, 2015, we notified

appellant the time for filing her brief had expired. We directed appellant to file both her brief

and an extension motion within ten days. We cautioned appellant that failure to file her brief and

an extension motion would result in the dismissal of this appeal without further notice. On

August 25, 2015, the Court received, but did not file a motion for an extension of time to file

appellant’s brief.   By postcard dated August 26, 2015, we notified appellant the motion filing

fee was due, and that failure to remit the fee within ten days would result in the Court taking

appropriate action, including dismissal of the case without further notice. On September 8, 2015,

the Court notified appellant that although she had submitted an electronic document for filing,

the document was not filed because it failed to comply with rule 9 of the Texas Rules of
Appellate Procedure. We directed appellant to file a corrected document within three days.

And, on September 28, 2015, the Court notified appellant that although she had submitted an

electronic brief for filing, it was not filed because it failed to comply with rule 9 of the Texas

Rules of Appellate Procedure. We again directed appellant to file a corrected brief within three

days. The same day, we notified appellant that we had not filed her motion to extend time to file

the brief because appellant did not submit the motion filing fee with the motion. To date,

appellant has not filed her brief, an extension motion, or otherwise corresponded with the Court

regarding the status of her brief.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




150558F.P05                                           /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

ROSALIND KELLY, Appellant                         On Appeal from the 193rd Judicial District
                                                  Court, Dallas County, Texas
No. 05-15-00558-CV       V.                       Trial Court Cause No. DC-09-08584.
                                                  Opinion delivered by Chief Justice Wright.
RICARDO MEJIA D/B/A E & R                         Justices Lang-Miers and Stoddart
TRUCKING, Appellee                                participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee RICARDO MEJIA D/B/A E & R TRUCKING recover its
costs of this appeal from appellant ROSALIND KELLY.


Judgment entered November 24, 2015.




                                            –3–